Title: David Bailie Warden to Thomas Jefferson, 9 April 1815
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Dear Sir, Paris, 9 april, 1815.
            I have forwarded to you, by mr. Descaves, via Havre, a collection of seeds from mr. Thouin, which he promises to send to you from Baltimore, where he proposes to reside. The trunk containing Books and pamphlets for you and mr. Short, addressed to the care of mr. Shaler, was unfortunately left at Ghent, where it still remains—I shall have it forwarded by the first vessel which sails from that quarter. I beg leave to inclose a copy of the letter addressed to me by the Prince of Benevento—my removal has excited the regret of liberal thinking men, and of the best friends of the liberties of America; and the reestablishment of the Emperor napoleon, and appointment of mr. Gallatin as minister to Paris, inspire Me,  through your friendly intercession, with fresh hopes of success.
            Whatever be my fate my gratitude to you shall be as lasting as life.—I have nearly finished an article on the progress of the U.S. during the last 15 years, of which I propose to send you a copy. It is written for the Supplement to the Encylopedia Brittanica at the request of Professor Leslie & Editor— I am, dear Sir, with great respect your most obed Sevant
            D. B. Warden
          
          
          
            
   Postscript in Dupl only:

            P.S. I have sent you a copy of the Journal de la Société D’Encouragement for a year, to the care of mr. Chambord, New york—who will forward it to monticello.
          
        